DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szentirmai
et al (US 2010/0196396, August 2010, cited from IDS) and in further view of GenBank Accession
No. NM_001001131.1 (Gallus gallus ghrelin/obestatin prepropeptide (GHRL), mRNA, 2016,
cited from IDS), Santos et al (US 2014/0371401, December 2014, of record) and Davis et al (US
2003/0157030, August 2003, of record).
Szentirmai et al teach methods of administering siRNAs (RNAi) targeting ghrelin to cells,
such siRNAs comprise sense and antisense regions complementary to each other (see
paragraphs [0012-0013, 0036, 0041, 0043, 0063]). Sense and antisense strands can be 12-25
nucleotides in length, with one strand complementary to target mRNA (see paragraphs [0012,
0038]) and can comprise modified nucleotides (see paragraphs [0037, 0048]). siRNAs can be
associated with nanoparticle (see paragraph [0050]) or encapsulated (see paragraph [0051])
and can be administered to human cells (see paragraphs [0153, 0156]). Szentirmai et al further teach how to design new siRNAs targeting ghrelin based on mRNA sequences of ghrelin and test them for activity (see paragraphs [0043, 0045, 0141, 0155, 0167]).
Szentirmai et al do not teach administering specific siRNAs of instant SEQ ID NOs: 21-41,
or association of siRNA with dendrimers, or siRNA delivery by transfection or passive uptake.
GenBank Accession No. NM_001001131.1 teach mRNA sequence of ghrelin, comprising
sequences complementary to at least instant SEQ ID NOs: 21-30 (see pages 3-4).
Santos et al teach an efficient method of siRNA delivery using dendrimers (see
paragraph [0006)).
Davis et al teach that siRNAs can be delivered by transfection or passive uptake (see
paragraphs [0131, 0139, 0252)).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to improve the method taught by Szentirmai et al by
designing new siRNAs targeting ghrelin based on GenBank Accession No. NM_001001131.1 and
deliver new siRNAs using dendrimers as taught by Santos et al, or by transfection or passive
uptake as taught by Davis et al. One of the ordinary skill in the art would be motivated to do so
in order to identify new effective siRNAs targeting ghrelin such as comprising instant SEQ ID
NOs: 21-30 based on teachings of Szentirmai et al and GenBank Accession No.
NM_001001131.1 and effectively deliver them using methods taught by Santos et al and Davis
et al.

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. 
Concerning 103 rejection Applicant argues that the rejection is not based on result-effective variable. In response it is unclear how siRNA can be not result-effective variable, because it has to be active in order to carry out its activity. 
Further it is noted that instant disclosure does not show activity of any of siRNAs claimed. As prior art teaches (see Szentirmai et al above) designed siRNAs have to be tested for activity. Simply providing a number of new siRNA sequences based on known mRNA does not make them patentable, because designing such new siRNAs is well known in the art, therefore it is obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635